


EXHIBIT 10.1
Amendment No. 3
Dated as of September 27, 2013
to
Second Amended and Restated Loan Agreement
Dated as of September 29, 2010
This Amendment No. 3 (this “Amendment”), dated as of September 27, 2013, to the
Second Amended and Restated Loan Agreement, dated as of September 29, 2010 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”), is made by and among G&K Receivables Corp., a Minnesota
corporation (“Borrower”), G&K Services, Inc., a Minnesota corporation, in its
capacity as the initial servicer (in such capacity, together with its successors
and permitted assigns in such capacity, “Servicer”), SunTrust Bank (together
with its successors and permitted assigns, “Lender”), SunTrust Bank, a Georgia
banking corporation, as letter of credit issuer (in such capacity, the “LC
Issuer”) and SunTrust Robinson Humphrey, Inc., a Tennessee corporation, as agent
and administrator for Lender (in such capacity, together with its successor and
assigns in such capacity, “Administrator”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Loan Agreement.
Background
A.    The parties hereto have previously entered into and are currently parties
to the Loan Agreement.
B.    The parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
Section 1.    Amendments to the Loan Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 2 below, the Loan Agreement is
hereby amended as follows:
(a)    The defined term “Commitment Termination Date” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:
“Commitment Termination Date” means the earliest to occur of (i) the Scheduled
Commitment Termination Date, (ii) the date of any termination of the Lender's
Commitment pursuant to Section 2.7 and (iii) the effective date on which the
Lender's Commitment is terminated pursuant to Section 10.3.
(b)    The defined term “LC Sublimit” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
“LC Sublimit” means, at any time, the lesser of (a) $40,000,000 and (b) the
Facility Limit.
(c)    The defined term “Liquidity Termination Date” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety.
(d)    The defined term “Reserve Floor” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
“Reserve Floor” means, for any Calculation Period, the greater of (a) 15% and
(b) the sum of (i) 10% plus (ii) the product of (A) the Expected Short Dilution
Ratio and (B) the Short Dilution Horizon Ratio, plus (iii) the product of (A)
the Expected Long Dilution Ratio and (B) the Long Dilution Horizon Ratio.
(e)    The defined term “Scheduled Commitment Termination Date” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:
“Scheduled Commitment Termination Date” means September 27, 2016, as extended
from time to time by mutual agreement of the parties hereto.

1

--------------------------------------------------------------------------------




(f)    Section 2.6 (Extension of Lender's Commitment) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
Section 2.6.    Extension of Lender's Commitment. The Lender's Commitment shall
terminate on the Commitment Termination Date. Notwithstanding the foregoing, not
more than 60 days prior to the Scheduled Commitment Termination Date in effect
from time to time, Borrower may request that Lender consent to extend the
Scheduled Commitment Termination Date for a period not to exceed three (3)
years. Administrator shall advise Borrower in writing whether each request made
pursuant to the foregoing sentence has been granted within thirty (30) days
after such request has been made and whether such consent is subject to
satisfaction of any conditions precedent. If any such request is not granted
within thirty (30) days after such request has been made, the Scheduled
Commitment Termination Date shall remain unchanged. If any such request is
granted within thirty (30) days after such request has been made, the Scheduled
Commitment Termination Date shall be extended as provided in Administrator's
written notice upon satisfaction of any conditions precedent specified therein
(including, without limitation, payment of the Extension Fee).
(g)    Schedule 15.3 (Notice Addresses) of the Loan Agreement is hereby deleted
in its entirety and replaced with Schedule 15.3 hereto.
Section 2.    Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date first written above (the “Amendment Effective
Date”) upon the satisfaction of the following conditions precedent:
(a)    Administrator shall have received counterparts of this Amendment duly
executed by each party hereto;
(b)    Administrator shall have received a fully executed Ninth Amended and
Restated Fee Letter; and
(c)    Administrator shall have received the Extension Fee (as amended by the
Ninth Amended and Restated Fee Letter).
Section 3.    Reference to and Effect on the Loan Agreement. Upon the
effectiveness of this Amendment, (i) Borrower and Servicer each hereby reaffirms
all covenants, representations and warranties made by it in Loan Agreement to
the extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
Amendment Effective Date (except for those representations and warranties that
are expressly made only as of a different date, which representations and
warranties shall be correct as of the date made) and (ii) each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be, and any references to the Loan Agreement in any
other document, instrument or agreement executed and/or delivered in connection
therewith shall mean and be, a reference to the Loan Agreement as amended
hereby.
Section 4.    Expenses. Borrower hereby reaffirms its obligations under
Section 15.4 of the Loan Agreement to pay all costs and expenses (including,
without limitation, the reasonable fees and expenses of counsel) incurred by the
LC Issuer, the Administrator, the Lender, each Liquidity Bank, each Credit Bank
and Servicer in connection with the preparation, execution and delivery of this
Amendment and the agreements and instruments related hereto.
Section 5.    Effect. Except as otherwise amended by this Amendment, the Loan
Agreement shall continue in full force and effect and is hereby ratified and
confirmed.
Section 6.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Amendment or affecting the
validity or enforceability of such provision in any other jurisdiction.
Section 7.    Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of New York without regard to the
conflict of law principles thereof (other than Section 5-1401 of the New York
General Obligations Law) except to the extent that the laws of another
jurisdiction govern the perfection, or the effect of perfection or
nonperfection, of the security interests of Administrator, for the benefit of
the Secured Parties.
Section 8.    Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original but all
of which shall constitute together but one and the same agreement.
[Signatures follow]



2

--------------------------------------------------------------------------------




In Witness Whereof, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.
G&K Receivables Corp., as Borrower


By: /s/ Jeffrey L. Wright
Name:
Jeffrey L. Wright

Title:
EVP and CFO

G&K Services, Inc., as Initial Servicer


By: /s/ Jeffrey L. Wright
Name:
Jeffrey L. Wright

Title:
EVP and CFO


Signature Page
to
Amendment No. 3 to Second Amended and Restated Loan Agreement

--------------------------------------------------------------------------------




SunTrust Bank, as Lender


By: /s/ Jason Meyer
Name:
Jason Meyer

Title:
First Vice President


Signature Page
to
Amendment No. 3 to Second Amended and Restated Loan Agreement

--------------------------------------------------------------------------------






SunTrust Robinson Humphrey, Inc., as Administrator
By: /s/ Jason Meyer
Name:
Jason Meyer

Title:
Director


Signature Page
to
Amendment No. 3 to Second Amended and Restated Loan Agreement

--------------------------------------------------------------------------------




SunTrust Bank, as LC Issuer
By: /s/ Jason Meyer
Name:
Jason Meyer

Title:
First Vice President






Signature Page
to
Amendment No. 3 to Second Amended and Restated Loan Agreement

--------------------------------------------------------------------------------




Schedule 15.3


Notice Addresses
Borrower:
G&K Receivables Corp.
5995 Opus Parkway
Minnetonka, MN 55343
Attention: Shane Steffensen, Assistant Treasurer
Phone:    952-912-5730
Fax:    952-912-5950
Servicer:
G&K Services, Inc.
5995 Opus Parkway
Minnetonka, MN 55343
Attention: Shane Steffensen, Assistant Treasurer
Phone:    952-912-5730
Fax:    912-912-5950
Lender:


SunTrust Bank
MC GA-ATL-3950
3333 Peachtree Road, NE
10th Floor East
Atlanta, Georgia 30326
Attention: Agency Services
Phone:    404-588-8450
Fax:    404-495-2170
Email: agency.services@suntrust.com
Administrator:
SunTrust Robinson Humphrey, Inc.
MC GA-ATL-3950
3333 Peachtree Road, NE
10th Floor East
Atlanta, Georgia 30326
Attention: Michael Peden, Vice President
Phone:    404-926-5499
Fax:    404-926-5100
LC Issuer:
SunTrust Bank
International Operations/Standby LC Dept
16th Floor, 25 Park Place
Atlanta, GA 30303
Attention: Aimee Maier
Phone:    404-532-0947
Fax:    404-588-8129



